DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on April 23, 2021, in which claims 1, 5, 16, 17, 19, 21, 28 and 30 have been amended.  Claims 8, 9, 15, 18, 23-27, 29 and 31 have been canceled.  Claims 32-34 have been newly added.  Accordingly, claims 1-7, 10-14, 16, 17, 19-22, 28, 30 and 32-34 are now pending for examination.
Status of Claims
3.	Claims 1-7, 10-14, 16, 17, 19-22, 28, 30 and 32-34 are pending, all of which are rejected under 35 U.S.C. 112(b).
Claim Objections
4.	Claim 5 is objected to because of the following informalities:  Claim 5, line 11, “and [ output” should be changed to ‘and [[[]] output,’ to remove an extraneous square bracket, correct a minor typographical error and improve readability.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
6.	Claims 1-7, 10-14, 16, 17, 19-22, 28, 30 and 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 1, lines 20-22 recite the newly added limitation “a determination model acquisition unit for acquiring a used-in-update determination model for updating the determination model for primary determination when a usage frequency of the determination model used for secondary determination exceeds a predetermined frequency”.  There is a lack of antecedent basis for this limitation in the claim, as it is not readily understood as to which “determination model used for secondary determination” is being referenced.  In particular, while a “determination model used for primary determination” is introduced in claim 1, lines 9-10, which recite, “a first storage unit configured to store a determination model for primary determination for determining details of the content,” nevertheless, claim 1, lines 20-22 appear to refer to a “determination model used for secondary determination,” which is introduced below, at lines 30-31, and which actually recites, “a second storage unit configured to store a determination model for secondary determination for determining details of the content”.  However, it is not clear as to whether the recited “determination model used for secondary determination” recited in claim 1, line 22 is the same “determination model” as that being recited below in claim 1, lines 30-31, or even that being recited below in claim 1, line 38.  Examiner further notes inconsistencies in terminology used, namely, “determination model used for secondary determination” vs. “determination model for secondary determination for determining details of the content”.	There is insufficient antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	Each of independent claims 21, 28 and 30 recite similar limitations which are similarly deficient and are therefore rejected under the same rationale.
	Dependent claims 2-4, 6, 7, 10-14, 16, 17, 19, 20 and 22 fail to remedy the deficiencies of independent claims 1 and 22, and are therefore likewise rejected.
	As to claim 5, lines 25-26 recite, “a second storage unit configured to store a determination model for secondary determination for determining details of the content”.  As well, claim 5, lines 27-29 recite, “a second determination unit configured to determine information included in the content using the determination model for secondary determination, and output a secondary determination result”.	However claim 5, lines 37-39 recite, “the determination model acquisition unit acquires, from the second information processing apparatus, the determination model used in the secondary determination as the used-in-update determination model”.  Thus it is unclear as to whether the recited “determination model for secondary determination” being recited in claim 5, lines 25-26 and again in claim 5, lines 27-29 is the same “determination model” as the “determination model used in the secondary determination” being recited in claim 5, line 38, or some other, different “determination model”.	Moreover, it is unclear as to whether the recited “secondary determination result” of claim 5, lines 15 and 17, is the same “secondary determination result” which is recited as being output by the “second determination unit” of claim 1, line 27 and using the recited “determination model for secondary determination,” or alternatively, using the “determination model used in the secondary determination”.	Again, there is inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	Each of independent claims 32-33 recite similar limitations which are similarly deficient and are therefore rejected under the same rationale.
Allowable Subject Matter
7.	Claims 1, 5, 21, 28, 30 and 32-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
8.	Claims 2-4, 6, 7, 10-14, 16, 17, 19, 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments, see pages 16-17, filed April 23, 2021, with respect to Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Applicant’s amended has precluded application of 35 U.S.C. 112(f).
10.	Applicant’s arguments, see pages 16-17, filed April 23, 2021, with respect to Rejections of Claims 1-27 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The Rejections of Claims 1-27 under 35 U.S.C. 112(a), as set forth in the previous Office action, have been withdrawn.
11.	Applicant’s arguments, see pages 17-32, filed April 23, 2021, with respect to Rejections of Claims 1-17, 19-25 and 27-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The Rejections of Claims 1-17, 19-25 and 27-31 under 35 U.S.C. 103, as set forth in the previous Office action, have been withdrawn.
Conclusion
12.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, HOOGERWERF et al. (USPGPUB 2020/0349466) discloses techniques for providing performance views associated with performance of a machine learning system, while Zhao et al. (USPGPUB 2020/0311120) teaches generation of digital media clusters corresponding to predicted distribution classes from a repository of digital media based on network distribution history.  As well, MURPHY (USPGPUB 2019/0325259) discloses a system for feature extraction and machine learning for automated metadata analysis.
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441